Exhibit 10.2

Piedmont Natural Gas Company, Inc.

2011 Retention Award Agreement

This 2011 RETENTION AWARD AGREEMENT (this “Agreement”) is made and entered into
this the 15th day of December, 2011, by and between PIEDMONT NATURAL GAS
COMPANY, INC., a North Carolina corporation (the “Company”), and THOMAS E.
SKAINS (the “Participant”) pursuant to the Piedmont Natural Gas Company, Inc.
Incentive Compensation Plan, as amended and restated effective December 15, 2010
(the “Plan”). Capitalized terms used herein without definition have the meaning
given in the Plan.

1. Award of Retention Stock Units. The Company hereby evidences and confirms its
award to the Participant, effective as of the date hereof (the “Award Date”), of
64,700 Common Stock units. All Common Stock units awarded to the Participant
under this Agreement are subject to the restrictions contained herein and are
referred to as the “Retention Stock Units.” This Agreement is subordinate to,
and the terms and conditions of the Retention Stock Units awarded hereunder are
subject to, the terms and conditions of the Plan, which are incorporated by
reference into this Agreement. If there is any inconsistency between the terms
of this Agreement and the terms of the Plan, the terms of the Plan shall govern.

2. RSU Account; Dividend Equivalent Units. The Retention Stock Units shall be
credited to a bookkeeping account in the name of the Participant on the books
and records of the Company (the “RSU Account”). Within thirty (30) days after
the payment date of any cash dividend with respect to Shares of Common Stock of
the Company, the Participant’s RSU Account shall be credited with the number of
additional Retention Stock Units determined by dividing (a) the product of the
total number of Retention Stock Units credited to the Participant’s RSU Account
as of the record date for such dividend multiplied by the per share amount of
the dividend by (b) the Fair Market Value of a Share of Common Stock on such
record date.

3. Vesting of Retention Stock Units.

(a) Vesting Period. Subject to the Participant’s continuous employment with the
Company or a Subsidiary, and except as provided in Section 3(c) of this
Agreement or Article X of the Plan, the “Vesting Period” shall commence on the
Award Date and expire, and the Retention Stock Units credited to the RSU Account
shall become vested, in accordance with the following schedule:

 

Vesting Date

   Percentage of RSU  Account
Vested  

December 15, 2014

     20 % 

December 15, 2015

     30 % 

December 15, 2016

     50 % 

Except for transfers by will or by the laws of descent and distribution, the
Retention Stock Units may not be sold, assigned, transferred, pledged,
hypothecated or otherwise directly or indirectly encumbered or disposed of until
the expiration of the Vesting Period with respect to such Retention Stock Units.



--------------------------------------------------------------------------------

(b) Termination of Employment. Except as otherwise provided in the Plan, if the
Participant’s employment terminates for any reason during the Vesting Period,
the unvested Retention Stock Units shall be forfeited and canceled as of the
date of such termination.

(c) Committee Discretion. Notwithstanding anything contained in this Agreement
to the contrary, the Committee, in its sole discretion, may accelerate the
expiration date of the Vesting Period at such time and upon such terms and
conditions as the Committee shall determine.

4. Receipt of Common Stock.

(a) Upon Vesting. The Company shall issue to the Participant one Share of Common
Stock for each vested Retention Stock Unit awarded to the Participant within
five (5) business days after the expiration of the Vesting Period and the
vesting of such Retention Stock Unit.

(b) Cancellation of Retention Stock Units. The Retention Stock Units in respect
of which Shares of Common Stock are issued pursuant to Section 4(a) of this
Agreement shall be removed from the RSU Account and canceled upon the issuance
of such Common Stock. In no event shall Shares of Common Stock be issued to the
Participant, or to any person or entity claiming by or through the Participant,
in respect of unvested Retention Stock Units.

5. Limitation of Rights. The Retention Stock Units do not confer upon the
Participant, or the Participant’s estate or Designated Beneficiary in the event
of the Participant’s death, any rights as a shareholder of the Company unless
and until Shares of Common Stock are in fact issued to such person in respect of
the Retention Stock Units. Nothing in this Award Agreement shall interfere with
or limit in any way the right of the Company to terminate the Participant’s
service at any time, nor confer upon the Participant any right to continue in
the service of the Company.

6. Payment and Withholding of Taxes. The Company shall deduct from any Shares
otherwise distributable to the Participant that number of Shares having a value
equal to the amount of any taxes required by law to be withheld from awards made
under the Plan. In the event the total amount of taxes required to be withheld
by law is less than 50% of the value of the Shares distributable to the
Participant, the Participant may elect to have the Company withhold a greater
number of Shares (up to a maximum of fifty percent (50%) of the Shares
distributable to the Participant) for tax withholding.

7. Binding Agreement. Subject to the limitation on the transferability of this
award contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

8. Consent to Electronic Delivery. By executing this Agreement, the Participant
hereby consents to the delivery of information (including, without limitation,
information required to be delivered to the Participant pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, and the
Retention Stock Units via the Company’s website or other electronic delivery.

9. Section and Other Headings, etc. The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or

 

2



--------------------------------------------------------------------------------

interpretation of this Agreement.

10. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.

11. Agreement Severable. In the event that any provision in this Agreement will
be held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Agreement.

12. Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. Modifications to this
Agreement can be made only in an express written contract executed by a duly
authorized officer of the Company.

13. Governing Law. Except to the extent superseded by the laws of the United
States, this Agreement will be governed by, and construed in accordance with,
the laws of the State of North Carolina without regard to principles of conflict
of laws.

14. Additional Actions. The parties will execute such further instruments and
take such further action as may reasonably be necessary to carry out the intent
of this Agreement.

IN WITNESS WHEREOF, the Company and the Participant have executed this Agreement
as of the Award Date.

 

PIEDMONT NATURAL GAS COMPANY, INC. By:  

/s/ Kevin M. O’Hara

      Kevin M. O’Hara       Senior Vice President,       Chief Administrative
Officer  

/s/ Thomas E. Skains

      Thomas E. Skains

 

3